Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.  
Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 5/4/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-11 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a motor output shaft located within the stator and within the housing, with a gear portion of the motor output shaft extending out of the stator and the housing; a drive gear formed in the gear portion of the motor output shaft”. 
	It means: 
(1) a motor output shaft located within the stator and within the housing. 
(2) a drive gear (or, a gear portion) is a portion of the motor output shaft (it is pointing to “a motor output shaft” above).  
(3) The gear portion is extending out of the stator and the housing.  
It is vague and indefinite regards the shaft, because (1) vs. (2-3) are conflicting.  
By (1), it could be the shaft is a portion located within the stator and within the housing.  By (2-3), the gear portion extending out of the stator and the housing is separate shaft from (1).  Two are integrated unitary and one-piece.  
Or, it could be the entire shaft include a portion within the stator and within the housing, and a portion with drive gear extending out of the stator and the housing.  
One suggestion to resolve is re-defining (1).  Example suggestion: A motor output shaft, other than portions for drive gear, an inner ball bearing and an outer ball bearing, is located within the stator and within the housing, wherein no gaps between the housing, bearing and shaft. 

Claim 1 recites “the motor output shaft is hollow throughout an axial rotor length of the rotor and continuously hollow from the axial rotor length of the rotor to and including an axial position of the outer ball bearing”. 
It is vague and indefinite because it could be read as if the hollow is just continuous from the axial rotor length of the rotor to the outer ball bearing; meaning, other than that, it is not hollow.  However, applicant’s Fig. 1 shows the entire of shaft is hollow.   
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “the motor output shaft is hollow along its entire length”.   Since claim 1 defines “the motor output shaft is hollow throughout an axial rotor length of the rotor and continuously hollow from the axial rotor length of the rotor to and including an axial position of the outer ball bearing”, Claim 2 is failing to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 20160099632 A1) in view of Lai (US 20160276905 A1).  
As for claim 1, Rawlinson discloses an integrated drive gear motor assembly (Figs. 8-9), comprising:
a housing (101) with a stator (115) and a rotor (111) located within the housing;
a motor output shaft (803) located within the stator and within the housing, with a gear portion (at 801 or 903) of the motor output shaft extending out of the stator and the housing;
a drive gear (801, 903) formed in the gear portion of the motor output shaft;
an inner 
wherein the drive gear (801, 903) is integrally formed, unitary and one-piece with the motor output shaft and thereby rotates with the motor output shaft (803) [0044], and
wherein the motor output shaft is 
Rawlinson is merely silent to explicitly describe the inner bearing (805) and outer bearing (209) being ball bearings.  
However, ball bearing is notoriously old and extremely well known in the art and the bearings as shown by drawing is typical to illustrate ball bearing, and therefore the examiner hereby takes official notice.  See list of sample references in section “prior art made of record” on 5/4/2022.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to use ball bearings for easy and common to obtain selected from well-known types of bearings in the art. 
Rawlinson failed to teach the shaft is hollow such that the motor output shaft is hollow throughout an axial rotor length of the rotor and continuously hollow from the axial rotor length of the rotor to and including an axial position of the outer ball bearing.  
Lai discloses an integrated drive gear motor assembly, wherein the motor output shaft (320, Fig. 3) is hollow throughout an entire axial rotor length of the shaft (applicant’s Fig. 1 shows the same).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Lai with that of Rawlinson to have the shaft hollow for cooling by flow of liquid coolant so that efficiency improved [0002, 0027]. 
As a result, the shaft is hollow such that the motor output shaft is hollow throughout an axial rotor length of the rotor and continuously hollow from the axial rotor length of the rotor to and including an axial position of the outer ball bearing.  

As for claim 2, Rawlinson in view of Lai discloses the assembly of claim 1, wherein the motor output shaft is hollow along its entire length (see Lai).
As for claim 3, Rawlinson in view of Lai discloses the assembly of claim 1, wherein Lai further discloses (Fig. 3) the housing (305) is enclosed structure including an inner surface (at right side wall).  The claimed feature can be made by combining Lai for housing with inner surface for sealed housing structure.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the inner ball bearing (127 of gearbox) is located “directly adjacent” (inner surface of) the housing (101) on the motor output shaft and the outer ball bearing (129) is spaced from the inner ball bearing on the motor output shaft by the drive gear (123), by combining the teachings of Rawlinson and Lai for sealed housing structure. 
As for claim 4, Rawlinson in view of Lai discloses the assembly of claim 1, wherein the outer ball bearing (209) is located directly adjacent an end surface of the motor output shaft (803).
As for claim 5, Rawlinson in view of Lai discloses the assembly of claim 1, wherein an outside surface of the inner ball bearing (805) is directly adjacent an inner surface of the drive gear (805) and an outer surface of the drive gear is directly adjacent an inner surface of the outer ball bearing (209).
As for claim 6, Rawlinson in view of Lai discloses the assembly of claim 1, wherein it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the motor output shaft is sized to accommodate the maximum torque experienced by the drive gear, since the assembly should work properly. 
As for claim 7, Rawlinson in view of Lai discloses the assembly of claim 1, wherein no auxiliary connection structures are required to connect the motor output shaft to the drive gear, since they are integrally formed, unitary and one-piece.  
As for claim 8, Rawlinson in view of Lai discloses the assembly of claim 1, wherein the gear portion comprises only a fraction of the overall length of the motor output shaft (best see Figs. 8-9).
As for claim 9, Rawlinson in view of Lai discloses the assembly of claim 1, wherein there is no gearing located within the housing (101, best see Figs. 8-9). 
As for claim 10, Rawlinson in view of Lai discloses the assembly of claim 1, wherein the motor output shaft is only mounted for rotation within the housing and for no other motion (best see Figs. 8-9).
As for claim 11, Rawlinson in view of Lai discloses the assembly of claim 1, and although not explicitly describe, drawing is appeared showing the range claimed wherein the gear portion comprises one quarter (1/4) to one sixth (1/6) of the overall length of the motor output shaft.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the claimed range for proper size. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834